Citation Nr: 0216162	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  98-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as testicular tumors and benign prostatic 
hyperplasia, on a direct basis and as a result of exposure to 
Agent Orange.

2.  Entitlement to service connection for a back disorder, 
claimed as degenerative joint disease of the lumbar spine 
with L-5 and S-1 radiculopathy.

3.  Entitlement to service connection for the residuals of a 
head injury, claimed as encephalopathy.


REPRESENTATION

Appellant represented by:	Timothy J. Cuddigan, attorney.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
January 1963, and from February 1963 to June 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1997 and 
March 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
entitlement to service connection for a genitourinary 
disorder on a direct basis and as a result of exposure to 
Agent Orange, for a back disorder claimed as degenerative 
joint disease of the lumbar spine with S-1 radiculopathy, and 
for the residuals of a head injury claimed as encephalopathy.  
The Board confirmed the denial of those claims in a decision 
of September 1999.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2001, pursuant to an unopposed motion filed by the 
Secretary of Veterans Affairs, the Court vacated the Board's 
decision and remanded the case to the Board for further 
action.  The remand was required due to the recent enactment 
of the Veterans Claims Assistance Act of 2000.  The Board 
requested a medical opinion in April 2002.  The requested 
opinion has since been completed, and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  There is no evidence of prostate cancer, and the 
veteran's currently diagnosed testicular tumors and benign 
prostatic hyperplasia are not recognized by VA as causally 
related to exposure to herbicide agents used in Vietnam.

3.  The preponderance of the evidence shows that the current 
testicular tumors and benign prostatic hyperplasia are not 
related to active duty service or any incident therein.

4.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of degenerative joint 
disease of the lumbar spine with L-5 and S-1 radiculopathy or 
any other chronic low back disorder, and arthritis of the 
spine was not manifest within a year after separation from 
service.

5.  The preponderance of the evidence shows that the current 
lumbar spine disorder is not related to active duty service 
or any incident therein.

6.  Encephalopathy is not currently shown, and the 
preponderance of the evidence shows that the currently 
diagnosed headaches were not present until many years after 
service and are not related to in-service hospitalization for 
encephalopathy or any other occurrence on active duty.


CONCLUSIONS OF LAW

1.  A genitourinary disorder, claimed as testicular tumors 
and benign prostatic hyperplasia, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2.  A back disorder, claimed as degenerative joint disease of 
the lumbar spine with L-5 and S-1 radiculopathy, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

3.  Residuals of a head injury, claimed as encephalopathy, 
were not incurred in or aggravated by service, and an organic 
neurological disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC) issued in September 1997, the 
supplemental statements of the case (SSOC) issued in March 
and August 1998, and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs essentially considered the 
merits of the substantive issues.  The communications 
provided the appellant with an explanation of what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SOC and 
SSOCs advised him of the evidence that had been obtained and 
considered.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, in a September 
2002 letter the veteran's attorney advised that "[w]e have 
no additional evidence to submit."

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  In a February 2002 brief the veteran's attorney 
made a short and general argument that the RO had failed to 
assist the veteran in the development of his claim.  However, 
he gave no indication of what assistance the VA had failed to 
provide.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  The veteran has had a 
hearing.  The Board obtained a medical opinion which 
addresses all three of the issues.  The Board does not know 
of any additional relevant evidence which is available but 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Entitlement to Service Connection for a Genitourinary 
Disorder, Claimed as Testicular Tumors and Benign Prostatic 
Hyperplasia, on a Direct
 Basis and as a Result of Exposure to Agent Orange

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor or arthritis is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his record of service (DD-214) shows that he 
had service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran contends, in essence, that he is entitled to 
service connection for a genitourinary disorder.  
Specifically, in September 1996, he filed a claim for a 
prostate disorder on a direct basis, which was denied by 
rating decision dated in July 1997.  In October 1997, he 
filed a substantive appeal and asserted an alternative theory 
that he was exposed to Agent Orange during his service in 
Vietnam and as a result of this exposure he acquired a 
prostate disorder.  The Agent Orange claim was denied by 
rating decision dated in March 1998.  Given the current 
procedural posture of the claim, the Board will consider the 
claim on both a direct and secondary basis.

The veteran's service medical records contain several entries 
which reflect that the veteran was treated for genitourinary 
infections and discharge.  For example, several treatment 
records dated in March and August 1961 reflect treatment for 
symptoms such as urethral discharge and burning.  A record 
dated in August 1961 shows that the complaints occurred after 
unguarded sexual exposure and were treated with Penicillin.  
A record dated in September 1970 shows that the veteran 
complained of having a slight discharge after drinking coffee 
and coke.  Urinalysis showed white blood cells.  A record 
dated in October 1971 shows that the veteran was 6 weeks post 
vasectomy.  A record dated in December 1971 reflects that the 
veteran complained of having a light urethral discharge.  
There was no pain or burning.  He was treated with a 
prescription for tetracycline.  A record dated in January 
1972 indicates that a gram stain showed light gram positive 
cocci.  A record dated in November 1974 shows that the 
veteran reported having low back pain on urination, and had a 
history of a urinary tract infection.  A record dated in 
January 1978 shows that the veteran requested to be checked 
for a possible urinary tract infection.  Significantly, 
however, none of the service medical records contain any 
indication that the veteran had testicular cysts or prostatic 
hyperplasia.

The first mention of a prostate disorder in the claims file 
is an April 1996 private treatment note, wherein the treating 
physician noted that the veteran had a history of blood from 
the penis since the previous weekend.  There were no other 
significant medical illnesses noted.  A follow-up note one 
month later diagnosed prostatic hypertrophy with a total 
obstruction and massive benign prostatic hypertrophy.  The 
veteran underwent a urethral calibration and dilatation, 
video-assisted cystourethroscopy, and bilateral retrograde 
pyelogram.  In September 1996, the veteran noted a nodule of 
the left testicle.  A past medical history of benign cysts on 
the right testicle in 1991 and 1993 was noted.  In November 
1996, a biopsy of a left testicular mass revealed benign 
epididymis with fibromuscular hyperplasia.  In May 1998, the 
veteran was awarded benefits under the Social Security Act 
based, in part, on testicular cysts and prostatic 
hyperplasia.

At a personal hearing in June 1998, the veteran testified 
that he was exposed to Agent Orange while serving in the 
waters off Vietnam on and off from 1962 to 1966.  He admitted 
that the doctors did not tell him that the testicular tumors 
were related to Agent Orange but they were perplexed as to 
why he had recurrences of the tumors.  He noted that the 
tumors were not cancerous because they had not reached that 
stage.  The veteran's service representative stressed that he 
believed that the testicular tumors and benign prostate 
hyperplasia were in the presumptive diseases protected by VA 
as linked to Agent Orange exposure.

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no post service clinical evidence of a 
diagnosis consistent with Agent Orange exposure.  
Significantly, neither the currently-diagnosed benign 
testicular cysts nor prostatic hyperplasia are diseases which 
warrant service connection on a presumptive basis for 
exposure to Agent Orange under 38 C.F.R. § 3.309.  The 
operative note from the veteran's surgery is clear that the 
tumors were not malignant and no cancer was present.  Because 
testicular cysts and prostatic hyperplasia are excluded from 
the diseases for which presumptive service connection on the 
basis of Agent Orange exposure is warranted, the claim may 
not be granted on a presumptive basis.

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the current prostate disorder or testicular tumors 
with any in-service occurrence or event.  Specifically, there 
was no mention of any such disorder in service, nor has any 
medical examiner attributed the current genitourinary 
conditions to the veteran's active service, nor did they 
indicate evidence that they were of long standing duration.  
Thus, a direct causal link between the veteran's claimed 
genitourinary disorders and exposure to Agent Orange or 
active duty service has not been demonstrated.  The Board 
notes that in a July 1997 statement the veteran related that 
he had a testicular operation performed in service during the 
period from 1969 to 1971, that extensive scarring and tumors 
resulted from that, the "latter having been recalled from a 
urological consult with Dr. J. Goodman-Urologic Institute."  
However, service medical records for the period show only a 
note of 6 weeks post vasectomy and treatment for urethral 
discharge.  The records of the Urologic Institute have been 
obtained and include notation by Dr. Goodman but do not 
contain any indication of a relationship between his current 
genitourinary disorders and service.  

Finally, the Board notes that in July 2002 a VA physician 
reviewed the veteran's claims file and concluded that there 
was no etiological nexus between genitourinary symptoms noted 
in service and the veteran's currently diagnosed benign 
prostatic hypertrophy or his benign testicular tumors.  The 
physician indicated that the genitourinary symptoms in 
service were related to sexually transmitted diseases. The 
physician also noted that the benign prostatic hyperplasia 
was a normal condition of aging men, and that there was no 
evidence that it was related to exposure to Agent Orange or 
other herbicides.  

In summary, there is no evidence of prostate cancer, and the 
veteran's currently diagnosed testicular tumors and benign 
prostatic hyperplasia are not recognized by VA as causally 
related to exposure to herbicide agents used in Vietnam, nor 
are they shown to be etiologically or causally related to 
active duty service or any incident therein.  Accordingly, 
the Board finds that a genitourinary disorder, claimed as 
testicular tumors and benign prostatic hyperplasia, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.

II.  Entitlement to Service Connection for a Back Disorder, 
Claimed as Degenerative Joint Disease of the Lumbar Spine
 with L-5 and S-1 Radiculopathy

The veteran's service medical records contain entries 
pertaining to complaints regarding back and/or leg pain.  For 
example, a record dated in April 1960 reflects that the 
veteran complained of having a sore back.  He apparently had 
sustained an injury while lifting.  He had limitation of 
motion and tenderness to deep palpation.  A record dated in 
October 1961 shows that he complained of pain in the 
lumbosacral area and abdomen.  There was a question of muscle 
spasm.  A record dated in September 1970 shows that the 
veteran reported having pain down the left posterior thigh, 
lateral calf, and lateral aspect of the left foot.  Following 
examination, the impression was "? Sciatica."  A record 
dated in June 1972 reflects that he complained of having pain 
in the calf of his left leg.  The diagnosis was probable 
muscle strain.  A record dated in January 1973 reflects that 
the veteran reported a complaint of a low back strain.  
Despite these isolated incidents of back symptomatology, 
multiple service examinations failed to reveal the chronic 
residuals of a low back disorder.  Moreover, the June 1978 
separation examination report demonstrates a normal clinical 
evaluation of the veteran's spine.

In July 1997, the veteran filed a claim of service connection 
for degenerative joint disease and indicated that he was told 
that he had an infection in the L-5 nerve with a calcium 
build-up.  In a December 1997 VA spine examination report, he 
reported that he developed burning in his left leg in July 
1997 and that he was diagnosed with arthritis of the lumbar 
spine in October 1997.  He denied any back injury and 
observed that he developed back pain in 1994 or 1995.  He 
denied a history of infection of the spinal cord but 
indicated that he was told that he had bony spurs at L-5.  
Medications included Sulindac, Doxycycline, Flouxetine, and 
Tylenol.  After a physical examination, the examiner 
diagnosed degenerative joint disease of the lumbar spine.  In 
an addendum, the examiner specifically noted that the 
etiology of the veteran's lumbar spine disorder was 
degenerative arthritis which was attributed to normal wear 
and tear of the activities of daily living.

In a May 1998 Social Security Administration disability 
award, the veteran was noted to have filed a claim for 
disability in December 1996.  A finding was made that the 
veteran sought treatment in November 1996 for low back pain 
and was diagnosed with benign prostatic hypertrophy.  
Thereafter, in October 1997, he was diagnosed with 
degenerative joint disease of the spine and was prescribed 
Clinoril.  He later complained of back pain in December 1997 
and February 1998.

In a June 1998 personal hearing, the veteran testified that 
he had bone spurs on his lumbar spine.  He related that he 
sought treatment for back pain on multiple occasions while in 
the Navy and stated that he had had problems with his back 
since discharge.  He reported that he had had strong pains in 
his back since the 1980s, which had gotten worse.  He was in 
pain management therapy and was being seen at the pain clinic 
as well.  He used a cane for support and experienced numbness 
and pain.  Upon further questioning, he indicated that he was 
not told anything in service about his back, just treated 
with heat and returned to duty.  He reflected that he was 
treated shortly after discharge and subsequently through the 
years.

Finally, the Board notes that in July 2002 a VA physician 
responded to a Board request for an opinion regarding whether 
there was an etiological nexus between complaints of back and 
leg pain noted in service and the veteran's currently 
diagnosed degenerative joint or disc disease of the lumbar 
spine with radiculopathy.  The physician stated that this 
issue was not clearly defined, but concluded that, although 
possible, it was unlikely that the veteran's degenerative 
arthritis was related to service.  

The Board accords significant probative weight to the VA 
examination wherein the examiner concluded that the veteran's 
lumbar spine disability was due to normal wear and tear; 
thus, logically, not due to service.  The Board makes this 
finding upon the basis that the VA examiner had the veteran's 
claims file for review prior to the examination.  In 
addition, the Board notes that the VA examiner focused upon 
the critical inquiry of this appeal; that is, whether the 
veteran's lumbar spine disorder claimed on appeal was related 
to his military service.  Further, during the examination, 
but in contradiction to his testimony, the veteran admitted 
that he did not develop problems with his back until 1994 or 
1995, more than 16 years after service separation, and 
arthritis was first shown after that.  Moreover, he denied 
any type of back injury, in-service or otherwise.  This is 
consistent with the examiner's conclusion that the veteran's 
back disorder is due to normal wear and tear.

Further, the Board is persuaded by the lack of medical 
evidence essentially until just prior to the time the veteran 
filed his claim. Notwithstanding his testimony, he has failed 
to show treatment prior to the 1990s.  This is supported by a 
June 1988 outpatient treatment note wherein the veteran 
related that he had not undergone a physical examination for 
nearly 10 years and had no complaints with respect to his 
back.  The Board notes the veteran's in-service complaints of 
back pain on a few occasions; however, each of these 
incidents appeared to be acute and transitory and without 
chronic residuals as evidenced by the lack of on-going 
treatment and negative subsequent service examinations with 
respect to his spine.  The VA physician in July 2002 
specifically found no relationship between the in-service 
complaints and the current disabilities.  

In summary, the veteran's service medical records do not 
contain any complaints, findings, or diagnoses of 
degenerative joint or disc disease of the lumbar spine with 
L-5 and S-1 radiculopathy, nor the chronic residuals of a low 
back injury, and arthritis of the spine was not manifest 
within a year after separation from service.  The 
preponderance of the evidence shows that the current lumbar 
spine disorder is not related to any event or occurrence on 
active duty service.  Accordingly, the Board concludes that  
back disorder, claimed as degenerative joint disease of the 
lumbar spine with L-5 and S-1 radiculopathy, was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in service.

III. Entitlement to Service Connection for the Residuals of
 a Head Injury, Claimed as Encephalopathy

The veteran initially filed a claim in 1978 for service 
connection for the residuals of a head injury due to an 
apparent in-service football injury.  That claim was denied 
by letter dated in January 1979 after the veteran failed to 
report for an examination.  In September 1997, the veteran 
filed a claim for service connection for a head injury and 
maintained that he had never received the notice directing 
him to report for a physical examination in 1978.  The RO 
considered this a new claim for entitlement to service 
connection for the residuals of a head injury and undertook 
de novo review of the claim.  The Board agrees with this 
analysis and will do likewise.

A review of the veteran's service medical records reveals 
that the veteran was hospitalized in November 1965 for nine 
days with encephalopathy due to unknown etiology, suspected 
trauma.  Apparently he had symptoms of acute "dioplia" and 
loss of balance one day after playing football and receiving 
numerous blows to the head.  During the hospitalization, he 
was lethargic but arousable, oriented, and with a gait that 
tended to stagger to the left.  The discharge note indicated 
that he was lethargic for 36 hours and subsequently became 
more alert and by the third day had only mild difficulty on 
converging.  By the fifth hospital day, he reportedly had no 
symptoms whatsoever.  The treating physician concluded that 
the veteran experienced a mild transient lesion presumably 
secondary to repetitive trauma while playing football, but 
possibly secondary to a vascular lesion or a demyelinating 
lesion.  A further work-up was recommended if the symptoms 
returned.  However, multiple service examinations thereafter, 
including the June 1978 separation examination report, failed 
to indicate any head injury residuals or related symptoms.  A 
record dated in October 1967 reflects that he complained of 
having a left retro-orbital headache, but it was noted that 
the headache was only that morning.  

Post service medical records are essentially negative for 
treatment or diagnosis of the chronic residuals of a head 
injury.  In a June 1988 military facility outpatient 
treatment note, the veteran related that he had not had a 
medical examination for ten years.  He was on no medication 
and had received no treatment.  The examiner reported that 
the veteran was in generally good health and noted a past 
medical history of a head injury in 1962 with a severe 
concussion but no fracture.  No apparent pathology was found 
on eye examination.

In September 1997, the veteran filed the current claim.  In a 
December 1997 VA neurological examination report, he related 
that he had an episode in service where he had difficulty 
walking a straight line.  He indicated that he was 
hospitalized and was unconscious for ten days.  Apparently, 
no clear etiology of his symptoms was found.  He also 
underwent a psychiatric evaluation at that time.  He 
complained of headaches, which caused him to drive off to the 
right and become easily "miffed."  Headaches were described 
as pressure-like discomfort on the right side of his head.  
The examiner noted that a detailed neurological examination 
was normal.  The final diagnoses included headaches, and a 
prior episode of unknown etiologic loss of consciousness.

At a personal hearing in June 1998, the veteran testified 
that he first experienced headaches in Vietnam in 1963 or 
1964.  Thereafter, he returned to his home port and engaged 
in a game of football.  At the end of the game, he had 
difficulty walking a straight line and was ultimately 
hospitalized in a coma for ten to twelve days.  No reason for 
his symptoms was ever determined.  He complained of current 
sporadic headaches.  He reflected that during service, he had 
up to three to four headaches per week, but now had two or 
three a month.  He denied problems walking a straight line 
but noted that he tended to veer to the right when driving 
and favored his right side more.  Upon further questioning, 
he described the headaches as a heaviness from the left 
center toward the forehead, about 7/10 in pain, which caused 
him to stop what he was doing.  He reported that they did not 
last longer than four hours and he treated them with Tylenol 
and sleep.  He remarked that they are the same as his 
headaches in service.  He admitted that he never sought 
treatment for headaches after service separation and had 
never been hospitalized for headaches.

Finally, the Board notes that in July 2002 a VA physician 
responded to a Board request for an opinion regarding whether 
there was an etiological nexus between the encephalopathy 
noted in service and the veteran's current complaints of 
headaches.  The physician stated that he believed that there 
was no evidence to support the contention that the head 
injury in service resulted in current chronic headaches.  The 
service medical records showed that he was treated in 
November and December 1965 after playing football and 
receiving numerous blows to the head, and had a single 
episode of a left retro-orbital headache in October 1967, but 
also had a normal neurologic assessment and relatively normal 
eye examinations throughout his period of service.  The 
physician noted that the literature was consistent in 
reporting that the residual effects of closed head injury do 
not arise years after the injury, but begin at the time of 
the injury and do not remit.  Therefore, the physician felt 
that that the veteran's symptoms were inconsistent with a 
late post concussive syndrome secondary to the closed head 
injury he received while in service.  

Based on the above evidence, the Board finds that the veteran 
has not provided any credible medical statements that would 
etiologically link his current complaints of headaches with 
military service.  The veteran has only offered his lay 
opinion concerning its development.  There is no competent 
opinion on file or presented to the effect that his injury in 
service is related to the headaches.  The mere contentions of 
the veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his claimed 
headaches with an event or incurrence while in service, will 
not support his claim.  The Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). 

Specifically, there is no medical evidence that any examiner 
has attributed his current complaints of headaches to either 
an in-service incident of encephalopathy nor to the claimed 
in-service headaches.  The Board notes that the service 
medical records are, with only a single exception, negative 
for treatment or diagnosis of headaches, either prior to, 
during, or after the veteran's hospitalization for 
encephalopathy.  Moreover, despite the veteran's testimony 
that he was comatose for ten to twelve days, the 
contemporaneous service medical records indicate that he was 
lethargic but arousable and oriented for 36 hours and 
completely symptom-free after five days of hospitalization.  
In addition, the Board is particularly persuaded by the lack 
of medical treatment for chronic headaches until years after 
service separation.  

While the veteran has indicated that he has experienced 
headaches, which he attributes to the in-service episode of 
encephalopathy, it must be emphasized that the medical 
evidence of record does not show that any residuals of an in- 
service head injury are exhibited at this time.  Although the 
most recent VA examination diagnosed headaches, the VA 
examiner did not attribute the diagnosis to the veteran's in-
service hospitalization for encephalopathy.  The VA physician 
who offered an opinion in July 2002 specifically found that 
the current headaches are not related to service.

In summary, encephalopathy is not currently shown, and the 
preponderance of the evidence shows that the currently-
diagnosed headaches are not related to in-service 
hospitalization for encephalopathy or any other evidence or 
occurrence on active duty.  Accordingly, the Board concludes 
that residuals of a head injury, claimed as encephalopathy, 
were not incurred in or aggravated by service, and an organic 
neurological disease may not be presumed to have been 
incurred in service.


ORDER

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as testicular tumors and benign prostatic 
hyperplasia, on a direct basis and as a result of exposure to 
Agent Orange, is denied.

2.  Entitlement to service connection for a back disorder, 
claimed as degenerative joint disease of the lumbar spine 
with L-5 and S-1 radiculopathy, is denied.

3.  Entitlement to service connection for the residuals of a 
head injury, claimed as encephalopathy, is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

